Deny Writ and Opinion Filed November 19, 2014




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-01422-CV

                            IN RE TERRENCE M. GORE, Relator

                 Original Proceeding from the 302nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF12-12707-U

                             MEMORANDUM OPINION
                          Before Justices Bridges, Fillmore, and Evans
                                  Opinion by Justice Bridges
       Before the Court is relator Terrence M. Gore’s petition for writ of habeas corpus. The

facts and issues are well-known to the parties so we do not recount them here. The record filed

by relator does not include proof that relator is actually confined or restrained. See TEX. R. APP.

P. 52.3(k)(1)(D). Accordingly, we deny relator’s petition for writ of habeas corpus.




141422F.P05                                        /David L. Bridges/
                                                   DAVID L. BRIDGES
                                                   JUSTICE